Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement submitted on September 16, 2019 has been considered by the examiner and made of record in the application file.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
2.  (Currently Amended)  The computer-implemented method of claim 1 further 
comprising: 
responsive to determining [the] that the first group and second group are not the same, determining that a second smart map size or second group size is greater than a first smart map size or a first group size or that the second group size is equal to the first group size and the second identifier is greater than the first identifier; and 
setting parameters of the merge based on the second group identifier.
6.  (Currently Amended)  The computer-implemented method of claim 5 further comprising: 
and  
creating a [merges] merged smart map, wherein the merged smart map comprises an updated recent [ma] map and updated aggregated map (AM).
9.  (Currently Amended)  The computer program product of claim [1] 8 further comprising: 
responsive to determining [the] that the first group and second group are not the same, program instructions to determine that a second smart map size or second group size is greater than a first smart map size or a first group size or that the second group size is equal to the first group size and the second identifier is greater than the first identifier; and 
program instructions to set parameters of the merge based on the second group identifier.
10.  (Currently Amended)  The computer program product of claim [1] 8, wherein merging comprises: 
program instructions to extract map information from smart maps associated with the first device and second device, respectively; and 
program instructions to synchronize time stamps in recent maps associated with the first device and second device, respectively.
13.  (Currently Amended)  The computer program product of claim 12 further comprising: 
program instructions to merge the synced two or more smart maps together assuming the two or more smart maps comprise same members; and 
program instructions to create a [merges] merged smart map, wherein the merged smart map comprises an updated recent [ma] map and updated aggregated map (AM).
8 further comprising: 
program instructions to update the first information vector with the second group identifier.
16.  (Currently Amended)  The computer system of claim [1] 15 further comprising: 
responsive to determining [the] that the first group and second group are not the same, program instructions to determine that a second smart map size or second group size is greater than a first smart map size or a first group size or that the second group size is equal to the first group size and the second identifier is greater than the first identifier; and 
program instructions to set parameters of the merge based on the second group identifier.
17.  (Currently Amended)  The computer system of claim [1] 15, wherein merging comprises: 
program instructions to extract map information from smart maps associated with the first device and second device, respectively; and 
program instructions to synchronize time stamps in recent maps associated with the first device and second device, respectively.
19.  (Currently Amended)  The computer system of claim 18 further comprising: 
program instructions to reshape, by the one or more processors, the two or more synced smart maps;  
program instructions to determine, by the one or more processors, that a mode 
of the synced two or more synced smart maps are equal to "Same";  
program instructions to merge the synced two or more smart maps together assuming the 
two or more smart maps comprise same members; and 
merged smart map, wherein the merged smart map comprises an updated recent [ma] map and updated aggregated map (AM).
20.  (Currently Amended)  The computer system of claim [1] 15 further comprising: 
program instructions to update the first information vector with the second group identifier.
Reasons for Allowance
	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s independent claims 1, 8, and 15 each recites a particular combination of elements, which is neither taught nor suggested by the prior art.  Ghose, the other cited references, and a thorough search in the art disclose various aspects and features of applicant's claimed invention.  More specifically, Ghose discloses receiving the location information from the portable device at a predefined time interval and then receiving the information of other portable devices detected in the vicinity of the portable devices using proximity sensors.  After receiving this information, Ghose teaches removing the duplication of portable devices using MAC ID’s by fusing the information captured and then estimating the final count of people at the particular location.  Lastly, Ghose teaches displaying the final count of people at the particular location on devices of interested users (fig. 3, paragraph 45).  However, Ghose, the other cited references, a thorough search in the art do not disclose or suggest receiving, by a first device, an information vector over a short-range communication network established between the first device and a second device, the first information vector sent by the second device, the first device having a first identifier representing a first group, the first device associated with a first set of participants having a first count, the second device having a second identifier representing 
	Accordingly, applicant’s invention is allowed for these reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
	Commissioner for Patents
	P.O. Box 1450 
	Alexandria, VA 22313-1450
	
	Hand-delivered responses should be brought to 
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M BRANDT/
Primary Examiner, Art Unit 2645
February 13, 2017